Title: To James Madison from Gustavus B. Wallace, 13 May 1794
From: Wallace, Gustavus B.
To: Madison, James


Dr. Sir
Fredbg May 13h. 1794
Yours of the 7th. Inst. I reciv’d by Saturdays Mail, and have to thank you for puting in my Name at the War office. Old point Comfort was the place I wished to Command or Norfolk, if point Comfort was not fortified. I am much obliged to you, for the paper your Letter inclosed. The Command Task I think I am eaqual to—tho not able to campain it in my old age a garrison will have no Riding or Marching.
We have nothing new here but much rejoicing on the Successes of the French. I am Sir Your Most obt. & Very Humble st
Gus B Wallace
